Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 have been examined.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	The claimed invention is directed to “mental steps” and “organizing human activity” without significantly more. 
	The claims recite:
input data

entities

qualifying phrases

ontology

annotating

label

correlation

assessment

ranking

requirements queried by a user

inference

Claim 1
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “1. A method of determining a potential supplier for a project, the method comprising…” Therefore, it is a “method” (or “process”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 1 that recite abstract ideas?

	YES. The following limitations in Claim 1 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps” and “organizing human activity”:

receiving, by a supplier determining system, input data related to a plurality of suppliers from one or more data sources associated with the supplier determining system, wherein the plurality of suppliers are related to a domain of a project;

extracting, by the supplier determining system, one or more entities and qualifying phrases corresponding to the one or more entities from the input data using a predefined ontology related to the domain;

generating, by the supplier determining system, one or more data models by annotating each of the qualifying phrases corresponding to the one or more entities with a label;

generating, by the supplier determining system, a weighted knowledge graph corresponding to each of the one or more data models that correlates the plurality of suppliers, the one or more entities and assessing attributes of the plurality of suppliers, wherein weightage in the weighted knowledge graph is determined based on each label to indicate a degree of correlation; and

recommending, by the supplier determining system, a potential supplier from the plurality of suppliers by ranking each of the plurality of suppliers based on one or more requirements queried by a user for the project and based on the degree of correlation inferred from each weighted knowledge graph.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A supplier
	(2) A receiving
	(3) A domain of a project
	(4) A weighted knowledge graph

	A “supplier” is a broad term which is described at a high level. Applicant’s Specification recites:

[0003] However, performing the abovementioned activities is a complex task which would involve substantive involvement of manual efforts. Complexity and the manual efforts may be directly proportional to number of the suppliers in market, which leads to delay in shortlisting and selecting the potential suppliers. As an example, a project could be related to manufacturing a car. For this project, the suppliers could supply various services or components like tyres, infotainment system, electric control system, safety system, raw materials, electronic components, mechanical components, batteries, engine, transmission system, accessories, and the like. Each of the suppliers may be capable of supplying one or more of these services or components.

This “supplier” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “receiving” is a broad term which is described at a high level.
	MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	This “receiving” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “domain of a project” is a broad term which is described at a high level. Applicant’s Specification recites:

[0021] The present disclosure selects the predefined ontology to extract the one or more entities and qualifying phrases from the input data based on domain of the project. Therefore, the present disclosure has the technical advantage of adapting to any domain of the project for determining a potential supplier.

This “domain of a project” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “weighted knowledge graph” is a broad term which is described at a high level. Applicant’s Specification recites:

[0021] The present disclosure selects the predefined ontology to extract the one or more entities and qualifying phrases from the input data based on domain of the project. Therefore, the present disclosure has the technical advantage of adapting to any domain of the project for determining a potential supplier. Further, the present disclosure considers input data from internal sources and external sources. The internal sources are from within the organization to which the project belongs, hence providing reliable data based on previous experiences with the plurality of suppliers. Further, the external sources provide additional information related to the plurality of suppliers that is available publicly. The input data retrieved from internal and external sources provide abundance of information about the plurality of suppliers to generate accurate recommendations. Further, the present disclosure is completely automated i.e. based on the input data, the supplier determining system automatically extracts one or more entities and qualifying phrases, generates one or more data models and weighted knowledge graphs, analyses requirement of the users and recommends a potential supplier from the plurality of suppliers by ranking each of the plurality of suppliers based on the requirements. The present disclosure performs each of the aforesaid actions using pre-trained machine learning techniques, which completely eliminates involvement of manual efforts, thereby reducing the complexity, time and resources involved in determining the potential supplier for the project. Further, the weighted knowledge graphs created in the present disclosure establishes strong association between the plurality of suppliers, entities and assessing attributes, which enhances flexibility in accepting and processing various forms of queries from the users.

This “weighted knowledge graph” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A supplier
	(2) A receiving
	(3) A domain of a project
	(4) A weighted knowledge graph

	A “supplier” is a broad term which is described at a high level. Applicant’s Specification recites:

[0003] However, performing the abovementioned activities is a complex task which would involve substantive involvement of manual efforts. Complexity and the manual efforts may be directly proportional to number of the suppliers in market, which leads to delay in shortlisting and selecting the potential suppliers. As an example, a project could be related to manufacturing a car. For this project, the suppliers could supply various services or components like tyres, infotainment system, electric control system, safety system, raw materials, electronic components, mechanical components, batteries, engine, transmission system, accessories, and the like. Each of the suppliers may be capable of supplying one or more of these services or components.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “receiving” is a broad term which is described at a high level.
	MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “domain of a project” is a broad term which is described at a high level. Applicant’s Specification recites:

[0021] The present disclosure selects the predefined ontology to extract the one or more entities and qualifying phrases from the input data based on domain of the project. Therefore, the present disclosure has the technical advantage of adapting to any domain of the project for determining a potential supplier.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “weighted knowledge graph” is a broad term which is described at a high level. Applicant’s Specification recites:

[0021] The present disclosure selects the predefined ontology to extract the one or more entities and qualifying phrases from the input data based on domain of the project. Therefore, the present disclosure has the technical advantage of adapting to any domain of the project for determining a potential supplier. Further, the present disclosure considers input data from internal sources and external sources. The internal sources are from within the organization to which the project belongs, hence providing reliable data based on previous experiences with the plurality of suppliers. Further, the external sources provide additional information related to the plurality of suppliers that is available publicly. The input data retrieved from internal and external sources provide abundance of information about the plurality of suppliers to generate accurate recommendations. Further, the present disclosure is completely automated i.e. based on the input data, the supplier determining system automatically extracts one or more entities and qualifying phrases, generates one or more data models and weighted knowledge graphs, analyses requirement of the users and recommends a potential supplier from the plurality of suppliers by ranking each of the plurality of suppliers based on the requirements. The present disclosure performs each of the aforesaid actions using pre-trained machine learning techniques, which completely eliminates involvement of manual efforts, thereby reducing the complexity, time and resources involved in determining the potential supplier for the project. Further, the weighted knowledge graphs created in the present disclosure establishes strong association between the plurality of suppliers, entities and assessing attributes, which enhances flexibility in accepting and processing various forms of queries from the users.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 1 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 2
	Claim 2 recites:

wherein the assessing attributes of the plurality of suppliers are at least one of capabilities of the plurality of suppliers, experience of the plurality of suppliers, location of the plurality of suppliers, previous engagements of the plurality of suppliers, strengths, weaknesses and risks of the plurality of suppliers, market reputation of the plurality of suppliers, expertise of the plurality of suppliers, infrastructure details of the plurality of suppliers or team size of the plurality of suppliers.

	Applicant’s Claim 2 merely teaches assessing. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 2 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 3
	Claim 3 recites:

wherein the one or more entities are extracted upon normalizing and structuring the input data using predefined techniques.

	Applicant’s Claim 3 merely teaches extracting and normalizing. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 3 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 4
	Claim 4 recites:

wherein the one or more data models are generated using machine learning techniques that are pre-trained based on the input data, and the one or more entities and the qualifying phrases extracted from the input data.

	Applicant’s Claim 4 merely teaches data models. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 4 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 5
	Claim 5 recites:

wherein the label comprises at least one of Excellent, Good, Satisfactory or Bad.

	Applicant’s Claim 5 merely teaches a label. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 5 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 6
	Claim 6 recites:

further comprises predicting, by the supplier determining system, progress of the plurality of suppliers based on the input data and the weighted knowledge graph corresponding to each of the plurality of suppliers.

	Applicant’s Claim 6 merely teaches prediction. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 6 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 7
	Claim 7 recites:

wherein the ranking of the plurality of suppliers varies dynamically when the one or more requirements are modified by the user.

	Applicant’s Claim 7 merely teaches ranking. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 7 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 8
	Claim 8 recites:

wherein the one or more data sources comprises at least one of internal data sources or external data sources.

	Applicant’s Claim 8 merely teaches data sources. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 8 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 9
	Claim 9 recites:

wherein the input data related to the plurality of suppliers received from internal data sources is data stored within an organization developing the project, wherein the internal data sources comprises at least one of site visit reports, previous experience of working with the plurality of suppliers, feedback of employees on work quality of the plurality of suppliers or tenders received from the plurality of suppliers.

	Applicant’s Claim 9 merely teaches data sources. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 9 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 10
	Claim 10 recites:

wherein the input data related to the plurality of suppliers received from external data sources is data obtained from outside an organization developing the project, wherein the external data sources comprises at least one of forums, articles, publications, online magazines and newspapers, and websites of the plurality of suppliers.

	Applicant’s Claim 10 merely teaches input data. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 10 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 11
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “11. A supplier determining system for determining a potential supplier for a project, the supplier determining system comprising…” Therefore, it is a “system” (or “apparatus”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 11 that recite abstract ideas?

	YES. The following limitations in Claim 11 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps” and “organizing human activity”:

receive input data related to a plurality of suppliers from one or more data sources associated with the supplier determining system, wherein the plurality of suppliers is related to a domain of a project;

extract one or more entities and qualifying phrases corresponding to the one or more entities from the input data using a predefined ontology related to the domain;

generate one or more data models by annotating each of the qualifying phrases corresponding to the one or more entities with a label;

generate a weighted knowledge graph corresponding to each of the one or more data models that correlates the plurality of suppliers, the one or more entities and assessing attributes of the plurality of suppliers, wherein weightage in the weighted knowledge graph is determined based on each label to indicate a degree of correlation; and

recommend a potential supplier from the plurality of suppliers by ranking each of the plurality of suppliers based on one or more requirements queried by a user for the project and based on the degree of correlation inferred from each weighted knowledge graph.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A supplier
	(2) A receiving
	(3) A domain of a project
	(4) A weighted knowledge graph
	(5) A processor
	(6) A memory

	A “supplier” is a broad term which is described at a high level. Applicant’s Specification recites:

[0003] However, performing the abovementioned activities is a complex task which would involve substantive involvement of manual efforts. Complexity and the manual efforts may be directly proportional to number of the suppliers in market, which leads to delay in shortlisting and selecting the potential suppliers. As an example, a project could be related to manufacturing a car. For this project, the suppliers could supply various services or components like tyres, infotainment system, electric control system, safety system, raw materials, electronic components, mechanical components, batteries, engine, transmission system, accessories, and the like. Each of the suppliers may be capable of supplying one or more of these services or components.

This “supplier” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “receiving” is a broad term which is described at a high level.
	MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	This “receiving” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “domain of a project” is a broad term which is described at a high level. Applicant’s Specification recites:

[0021] The present disclosure selects the predefined ontology to extract the one or more entities and qualifying phrases from the input data based on domain of the project. Therefore, the present disclosure has the technical advantage of adapting to any domain of the project for determining a potential supplier.

This “domain of a project” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “weighted knowledge graph” is a broad term which is described at a high level. Applicant’s Specification recites:

[0021] The present disclosure selects the predefined ontology to extract the one or more entities and qualifying phrases from the input data based on domain of the project. Therefore, the present disclosure has the technical advantage of adapting to any domain of the project for determining a potential supplier. Further, the present disclosure considers input data from internal sources and external sources. The internal sources are from within the organization to which the project belongs, hence providing reliable data based on previous experiences with the plurality of suppliers. Further, the external sources provide additional information related to the plurality of suppliers that is available publicly. The input data retrieved from internal and external sources provide abundance of information about the plurality of suppliers to generate accurate recommendations. Further, the present disclosure is completely automated i.e. based on the input data, the supplier determining system automatically extracts one or more entities and qualifying phrases, generates one or more data models and weighted knowledge graphs, analyses requirement of the users and recommends a potential supplier from the plurality of suppliers by ranking each of the plurality of suppliers based on the requirements. The present disclosure performs each of the aforesaid actions using pre-trained machine learning techniques, which completely eliminates involvement of manual efforts, thereby reducing the complexity, time and resources involved in determining the potential supplier for the project. Further, the weighted knowledge graphs created in the present disclosure establishes strong association between the plurality of suppliers, entities and assessing attributes, which enhances flexibility in accepting and processing various forms of queries from the users.

This “weighted knowledge graph” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “processor” is a broad term which is described at a high level. Applicant’s Specification recites:

[0068] In some embodiments, FIG. 4 illustrates a block diagram of an exemplary computer system 400 for implementing embodiments consistent with the present invention. In some embodiments, the computer system 400 can be supplier determining system 107 that is used for determining a potential supplier for a project. The computer system 400 may include a central processing unit ("CPU" or "processor") 402. The processor 402 may include at least one data processor for executing program components for executing user or system-generated business processes. A user may include a person, a person using a device such as those included in this invention, or such a device itself. The processor 402 may include specialized processing units such as integrated system (bus) controllers, memory management control units, floating point units, graphics processing units, digital signal processing units, etc.

This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “memory” is a broad term which is described at a high level. Applicant’s Specification recites:

[0075] Furthermore, one or more computer-readable storage media may be utilized in implementing embodiments consistent with the present invention. A computer-readable storage medium refers to any type of physical memory on which information or data readable by a processor may be stored. Thus, a computer-readable storage medium may store instructions for execution by one or more processors, including instructions for causing the processor(s) to perform steps or stages consistent with the embodiments described herein. The term "computer-readable medium" should be understood to include tangible items and exclude carrier waves and transient signals, i.e., non-transitory. Examples include Random Access Memory (RAM), Read- Only Memory (ROM), volatile memory, non-volatile memory, hard drives, Compact Disc (CD) ROMs, Digital Video Disc (DVDs), flash drives, disks, and any other known physical storage media.

This “memory” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A supplier
	(2) A receiving
	(3) A domain of a project
	(4) A weighted knowledge graph
	(5) A processor
	(6) A memory

	A “supplier” is a broad term which is described at a high level. Applicant’s Specification recites:

[0003] However, performing the abovementioned activities is a complex task which would involve substantive involvement of manual efforts. Complexity and the manual efforts may be directly proportional to number of the suppliers in market, which leads to delay in shortlisting and selecting the potential suppliers. As an example, a project could be related to manufacturing a car. For this project, the suppliers could supply various services or components like tyres, infotainment system, electric control system, safety system, raw materials, electronic components, mechanical components, batteries, engine, transmission system, accessories, and the like. Each of the suppliers may be capable of supplying one or more of these services or components.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “receiving” is a broad term which is described at a high level.
	MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “domain of a project” is a broad term which is described at a high level. Applicant’s Specification recites:

[0021] The present disclosure selects the predefined ontology to extract the one or more entities and qualifying phrases from the input data based on domain of the project. Therefore, the present disclosure has the technical advantage of adapting to any domain of the project for determining a potential supplier.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “weighted knowledge graph” is a broad term which is described at a high level. Applicant’s Specification recites:

[0021] The present disclosure selects the predefined ontology to extract the one or more entities and qualifying phrases from the input data based on domain of the project. Therefore, the present disclosure has the technical advantage of adapting to any domain of the project for determining a potential supplier. Further, the present disclosure considers input data from internal sources and external sources. The internal sources are from within the organization to which the project belongs, hence providing reliable data based on previous experiences with the plurality of suppliers. Further, the external sources provide additional information related to the plurality of suppliers that is available publicly. The input data retrieved from internal and external sources provide abundance of information about the plurality of suppliers to generate accurate recommendations. Further, the present disclosure is completely automated i.e. based on the input data, the supplier determining system automatically extracts one or more entities and qualifying phrases, generates one or more data models and weighted knowledge graphs, analyses requirement of the users and recommends a potential supplier from the plurality of suppliers by ranking each of the plurality of suppliers based on the requirements. The present disclosure performs each of the aforesaid actions using pre-trained machine learning techniques, which completely eliminates involvement of manual efforts, thereby reducing the complexity, time and resources involved in determining the potential supplier for the project. Further, the weighted knowledge graphs created in the present disclosure establishes strong association between the plurality of suppliers, entities and assessing attributes, which enhances flexibility in accepting and processing various forms of queries from the users.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “processor” is a broad term which is described at a high level. Applicant’s Specification recites:

[0068] In some embodiments, FIG. 4 illustrates a block diagram of an exemplary computer system 400 for implementing embodiments consistent with the present invention. In some embodiments, the computer system 400 can be supplier determining system 107 that is used for determining a potential supplier for a project. The computer system 400 may include a central processing unit ("CPU" or "processor") 402. The processor 402 may include at least one data processor for executing program components for executing user or system-generated business processes. A user may include a person, a person using a device such as those included in this invention, or such a device itself. The processor 402 may include specialized processing units such as integrated system (bus) controllers, memory management control units, floating point units, graphics processing units, digital signal processing units, etc.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “memory” is a broad term which is described at a high level. Applicant’s Specification recites:

[0075] Furthermore, one or more computer-readable storage media may be utilized in implementing embodiments consistent with the present invention. A computer-readable storage medium refers to any type of physical memory on which information or data readable by a processor may be stored. Thus, a computer-readable storage medium may store instructions for execution by one or more processors, including instructions for causing the processor(s) to perform steps or stages consistent with the embodiments described herein. The term "computer-readable medium" should be understood to include tangible items and exclude carrier waves and transient signals, i.e., non-transitory. Examples include Random Access Memory (RAM), Read- Only Memory (ROM), volatile memory, non-volatile memory, hard drives, Compact Disc (CD) ROMs, Digital Video Disc (DVDs), flash drives, disks, and any other known physical storage media.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 11 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 12
	Claim 12 recites:

wherein the assessing attributes of the plurality of suppliers are at least one of capabilities of the plurality of suppliers, experience of the plurality of suppliers, location of the plurality of suppliers, previous engagements of the plurality of suppliers, strengths, weaknesses and risks of the plurality of suppliers, market reputation of the plurality of suppliers, expertise of the plurality of suppliers, infrastructure details of the plurality of suppliers or team size of the plurality of suppliers.

	Applicant’s Claim 12 merely teaches assessing. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 12 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 13
	Claim 13 recites:

wherein the one or more entities are extracted upon normalizing and structuring the input data using predefined techniques.

	Applicant’s Claim 13 merely teaches extracting and normalizing. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 13 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 14
	Claim 14 recites:

wherein the one or more data models are generated using machine learning techniques that are pre-trained based on the input data, and the one or more entities and the qualifying phrases extracted from the input data.

	Applicant’s Claim 14 merely teaches data models. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 14 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 15
	Claim 15 recites:

wherein the processor is further configured to predict progress of the plurality of suppliers based on the input data and the weighted knowledge graph corresponding to each of the plurality of suppliers.

	Applicant’s Claim 15 merely teaches prediction. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 15 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 16
	Claim 16 recites:

wherein the ranking of the plurality of suppliers varies dynamically when the one or more requirements are modified by the user.

	Applicant’s Claim 16 merely teaches ranking. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 16 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 17
	Claim 17 recites:

wherein the one or more data sources comprises at least one of internal data sources or external data sources.

	Applicant’s Claim 17 merely teaches data sources. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 17 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 18
	Claim 18 recites:

wherein the input data related to the plurality of suppliers received from internal data sources is data stored within an organization developing the project, wherein the internal data sources comprises at least one of site visit reports, previous experience of working with the plurality of suppliers, feedback of employees on work quality of the plurality of suppliers or tenders received from the plurality of suppliers.

	Applicant’s Claim 18 merely teaches data sources. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 18 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 19
	Claim 19 recites:

wherein the input data related to the plurality of suppliers received from external data sources is data obtained from outside an organization developing the project, wherein the external data sources comprises at least one of forums, articles, publications, online magazines and newspapers, and websites of the plurality of suppliers.

	Applicant’s Claim 19 merely teaches input data. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 19 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 20
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “20. A non-transitory computer readable medium including instructions stored thereon that when processed by at least one processor causes a supplier determining system to perform operations comprising…” Therefore, it is a “non-transitory computer readable medium” (or “product of manufacture”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 20 that recite abstract ideas?

	YES. The following limitations in Claim 20 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps” and “organizing human activity”:

receiving input data related to a plurality of suppliers from one or more data sources associated with the supplier determining system, wherein the plurality of suppliers are related to a domain of a project;

extracting one or more entities and qualifying phrases corresponding to the one or more entities from the input data using a predefined ontology related to the domain;

generating one or more data models by annotating each of the qualifying phrases corresponding to the one or more entities with a label;

generating a weighted knowledge graph corresponding to each of the one or more data models that correlates the plurality of suppliers, the one or more entities and assessing attributes of the plurality of suppliers, wherein weightage in the weighted knowledge graph is determined based on each label to indicate a degree of correlation; and

recommending a potential supplier from the plurality of suppliers by ranking each of the plurality of suppliers based on one or more requirements queried by a user for the project and based on the degree of correlation inferred from each weighted knowledge graph.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A supplier
	(2) A receiving
	(3) A domain of a project
	(4) A weighted knowledge graph

	A “supplier” is a broad term which is described at a high level. Applicant’s Specification recites:

[0003] However, performing the abovementioned activities is a complex task which would involve substantive involvement of manual efforts. Complexity and the manual efforts may be directly proportional to number of the suppliers in market, which leads to delay in shortlisting and selecting the potential suppliers. As an example, a project could be related to manufacturing a car. For this project, the suppliers could supply various services or components like tyres, infotainment system, electric control system, safety system, raw materials, electronic components, mechanical components, batteries, engine, transmission system, accessories, and the like. Each of the suppliers may be capable of supplying one or more of these services or components.

This “supplier” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “receiving” is a broad term which is described at a high level.
	MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	This “receiving” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “domain of a project” is a broad term which is described at a high level. Applicant’s Specification recites:

[0021] The present disclosure selects the predefined ontology to extract the one or more entities and qualifying phrases from the input data based on domain of the project. Therefore, the present disclosure has the technical advantage of adapting to any domain of the project for determining a potential supplier.

This “domain of a project” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “weighted knowledge graph” is a broad term which is described at a high level. Applicant’s Specification recites:

[0021] The present disclosure selects the predefined ontology to extract the one or more entities and qualifying phrases from the input data based on domain of the project. Therefore, the present disclosure has the technical advantage of adapting to any domain of the project for determining a potential supplier. Further, the present disclosure considers input data from internal sources and external sources. The internal sources are from within the organization to which the project belongs, hence providing reliable data based on previous experiences with the plurality of suppliers. Further, the external sources provide additional information related to the plurality of suppliers that is available publicly. The input data retrieved from internal and external sources provide abundance of information about the plurality of suppliers to generate accurate recommendations. Further, the present disclosure is completely automated i.e. based on the input data, the supplier determining system automatically extracts one or more entities and qualifying phrases, generates one or more data models and weighted knowledge graphs, analyses requirement of the users and recommends a potential supplier from the plurality of suppliers by ranking each of the plurality of suppliers based on the requirements. The present disclosure performs each of the aforesaid actions using pre-trained machine learning techniques, which completely eliminates involvement of manual efforts, thereby reducing the complexity, time and resources involved in determining the potential supplier for the project. Further, the weighted knowledge graphs created in the present disclosure establishes strong association between the plurality of suppliers, entities and assessing attributes, which enhances flexibility in accepting and processing various forms of queries from the users.

This “weighted knowledge graph” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A supplier
	(2) A receiving
	(3) A domain of a project
	(4) A weighted knowledge graph

	A “supplier” is a broad term which is described at a high level. Applicant’s Specification recites:

[0003] However, performing the abovementioned activities is a complex task which would involve substantive involvement of manual efforts. Complexity and the manual efforts may be directly proportional to number of the suppliers in market, which leads to delay in shortlisting and selecting the potential suppliers. As an example, a project could be related to manufacturing a car. For this project, the suppliers could supply various services or components like tyres, infotainment system, electric control system, safety system, raw materials, electronic components, mechanical components, batteries, engine, transmission system, accessories, and the like. Each of the suppliers may be capable of supplying one or more of these services or components.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “receiving” is a broad term which is described at a high level.
	MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “domain of a project” is a broad term which is described at a high level. Applicant’s Specification recites:

[0021] The present disclosure selects the predefined ontology to extract the one or more entities and qualifying phrases from the input data based on domain of the project. Therefore, the present disclosure has the technical advantage of adapting to any domain of the project for determining a potential supplier.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “weighted knowledge graph” is a broad term which is described at a high level. Applicant’s Specification recites:

[0021] The present disclosure selects the predefined ontology to extract the one or more entities and qualifying phrases from the input data based on domain of the project. Therefore, the present disclosure has the technical advantage of adapting to any domain of the project for determining a potential supplier. Further, the present disclosure considers input data from internal sources and external sources. The internal sources are from within the organization to which the project belongs, hence providing reliable data based on previous experiences with the plurality of suppliers. Further, the external sources provide additional information related to the plurality of suppliers that is available publicly. The input data retrieved from internal and external sources provide abundance of information about the plurality of suppliers to generate accurate recommendations. Further, the present disclosure is completely automated i.e. based on the input data, the supplier determining system automatically extracts one or more entities and qualifying phrases, generates one or more data models and weighted knowledge graphs, analyses requirement of the users and recommends a potential supplier from the plurality of suppliers by ranking each of the plurality of suppliers based on the requirements. The present disclosure performs each of the aforesaid actions using pre-trained machine learning techniques, which completely eliminates involvement of manual efforts, thereby reducing the complexity, time and resources involved in determining the potential supplier for the project. Further, the weighted knowledge graphs created in the present disclosure establishes strong association between the plurality of suppliers, entities and assessing attributes, which enhances flexibility in accepting and processing various forms of queries from the users.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 20 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.











Conclusion
	Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

	If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

	If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

	Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 

	Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
04 SEP 2022